Citation Nr: 0023480	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  98-07 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel

INTRODUCTION

The veteran had honorable active service from November 1940 
to June 1945 and from November 1946 to March 1947, under 
other than honorable conditions.  The veteran was awarded the 
Purple Heart Medal for wounds received during his first 
period of service, as well as the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) from July 1995 and February 1997 rating 
determinations of a Department of Veterans Affairs (VA) 
Regional Office (RO).  

In a written statement received in a November 1998, the 
veteran withdrew pending appeals for increased evaluations 
for a gunshot wound scar of the right hand and for a left 
ankle disability.  In a written statement received in January 
2000 the veteran withdrew a pending claim for service 
connection for bladder cancer.  Accordingly, the Board does 
not have jurisdiction over those issues.  See 38 C.F.R. 
§ 20.204 (1999).


FINDINGS OF FACT

1.  There is no competent evidence of current defective 
hearing in either ear.

2.  There is no competent evidence of current tinnitus.

3.  The veteran engaged in combat during service.  

4.  There is no current diagnosis of PTSD.

5.  Service connection for a skin disorder was denied by the 
RO in an unappealed rating decision dated in January 1949.  

6.  Evidence received subsequent the 1949 decision does not 
bear directly or substantially on the claim for service 
connection for a skin disorder.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107.  

3.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. § 5107.

4.  The RO's January 1949 decision denying service connection 
for a skin disorder is final.  38 U.S.C.A. § 7105 (West 
1991); 20 C.F.R. §§ 20.302, 20.1103 (1999).

5.  Evidence received since the RO denied entitlement to 
service connection for a skin disorder is not new and 
material and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis), (2) an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that if an appellant fails to submit a well- 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).  In fact, a recent decision has reiterated that such 
evidentiary assistance absent a well-grounded claim is 
precluded.  See Morton v. West, 12 Vet. App. 477 (1999).

Service connection may be established for disability incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).

If not shown during service, service connection may be 
granted for an organic disease of the nervous system 
(sensorineural hearing loss) if shown disabling to a 
compensable degree during the first post service year.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Voerth v. West, 13 
Vet. App. 117 (1999); Clyburn v. West, 12 Vet. App. 296 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 
(1992).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A determination with regard to entitlement to service 
connection must be made upon a review of the entire 
evidentiary record including thorough and comprehensive 
examinations that are representative of the entire clinical 
picture.  Brown v. Brown, 5 Vet. App. 413 (1993).

Lay persons are not competent to render testimony concerning 
medical causation. See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

As will be discussed below the Board has found the veteran's 
claims for service connection, to be not well grounded.  The 
RO advised the appellant of the evidence necessary to 
establish a well grounded claim, and the appellant has not 
indicated the existence of any post service medical evidence 
that has not already been requested and/or obtained that 
would well ground her claim.  38 U.S.C.A. § 5103(a) (West 
1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Hearing loss 

The veteran's service records are negative for complaints, 
treatment or diagnosis of hearing loss.  On his examination 
for enlistment into service dated in November 1940, the 
veteran's hearing was shown to be 20/20, bilaterally.  There 
was no disease or defect noted.  On his separation 
examination dated in June 1945, his hearing was shown to be 
15/15, bilaterally.  

During a VA examination in November 1948, it was noted that 
the veteran's hearing was 15/15, to whispered voice, 
bilaterally.

Analysis 

The definition of hearing loss disability is contained in the 
provisions of 38 C.F.R. § 3.385 (1999).  Under the provisions 
of that regulation, hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when  the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition thresholds using the Maryland CNC 
Test are less than 94 percent.

While hearing loss is considered a chronic disease within the 
meaning of 38 C.F.R. § 3.307(a), there is no competent 
evidence that hearing loss was present during service or 
within one year following separation from service.  The 
veteran has asserted inservice hearing loss.  However, as a 
lay person the veteran would not be competent to offer such a 
diagnosis.  Thus there is no competent evidence of the 
incurrence of hearing loss in service.

Significantly, there is no current diagnosis of hearing loss, 
nor is there any evidence of hearing loss within the 
definition of 38 C.F.R. § 3.385.  On recent general medical 
examinations no complaints referable to hearing loss were 
reported.  

In order to satisfy the requirement of a current disability, 
there must be competent evidence that the disability is 
symptomatic at the time of application for service 
connection.  Gilpin v. West, 155 F.3d 1353, 1355-6 (Fed. Cir. 
1998); see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  There is no such evidence in this case.  In the 
absence of competent evidence of hearing loss in service, 
within one year of service, or currently; the claim for 
bilateral hearing loss is not well grounded and must be 
denied.  38 U.S.C.A. §§ 1110, 5107(a).

Tinnitus

Service medical records are negative for complaints, 
treatment, or findings of tinnitus. 

In his VA substantive appeal, the veteran reported that he 
developed a constant "ringing in the ears," as a result of 
his truck driving duties during service.

Analysis

While the veteran is competent to report that he was exposed 
to noise while performing his duties as a truck driver, he 
would not be competent to say that such noise caused tinnitus 
or to provide a diagnosis of that disability.  In this case, 
the record is negative for a diagnosis of tinnitus.  

In order to satisfy the requirement of a current disability, 
there must be competent evidence that the disability is 
symptomatic at the time of application for service 
connection.  Gilpin v. West, supra.  In this case there is no 
competent evidence of tinnitus at any time since service.  In 
the absence of competent evidence of current disability, the 
claim is not well grounded.

The benefit sought on appeal is accordingly denied.

PTSD

The veteran was accorded a VA PTSD examination in May 1996.  
At that time, he reported that he experienced difficulty 
sleeping and a few nightmares.  He recalled the dangers he 
experienced as a truck driver in a combat zone during World 
War II.  He stated that it did not trouble him when he 
thought back to that time, but that he just felt very lucky 
to have survived.

On mental status examination, he was alert and cooperative.  
His mood was euthymic.  His affect was of a normal range and 
appropriate to expressed thought content.  His speech was 
normal in rate and amount, and the content was relevant and 
goal directed.  There was no evidence of hallucinations or 
delusions.  He was oriented in all three spheres.  The 
diagnoses were anxiety disorder, not otherwise specified with 
post-traumatic stress symptoms, minimal severity; and 
multiple physical disorders.  The examiner commented that the 
veteran did not meet the diagnostic criteria for PTSD.

Analysis

A PTSD claim is well grounded if there is medical evidence of 
a current disability, lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).  Where there is a clear diagnosis of PTSD, an 
appellant's assertions of participation in combat are 
generally accepted as true for purposes of determining 
whether the claim is well grounded.  Falk v. West, 12 Vet. 
App. 402, 404 (1999); but see Samuels v. West, 11 Vet. App. 
11 Vet. App. 433 (1998) (VA is not required to accept the 
truthfulness of inherently incredible assertions).

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD is not well grounded.  Having 
participated in combat during service, the veteran is 
certainly competent to report inservice stressors.  However, 
there is no current diagnosis of PTSD.  The May 1996 VA PTSD 
examination that was conducted specifically to determine if 
the veteran had PTSD did not result in a diagnosis of the 
disorder.  A diagnosis for anxiety disorder, not otherwise 
specified with post traumatic stress symptoms, mininal 
severity was provided.  However, the examiner noted that the 
clinical findings did not meet the diagnostic criteria for 
PTSD.  There are no diagnoses of PTSD included in the claims 
file.  There is no competent evidence of record demonstrating 
a psychosis was present to a compensable degree within one 
year of discharge.

The veteran alleges that he has PTSD as the result of his 
experiences during active duty.  However, he has presented no 
competent medical evidence to support his allegation of 
having PTSD.  A claim for service-connection for a disability 
must be accompanied by evidence, which establishes that the 
claimant currently has the claimed disability.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer 
v. Derwinski, 3 .Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).

New and Material Evidence

Service connection was denied for residuals right side 
injury, dermatitis (skin disorder) in an unappealed rating 
decision in January 1949. 

The evidence of record at the time of the RO's January 1949 
rating decision is as follows:

The veteran's June 1945 separation examination contains a 
notation that in March 1944, he was diagnosed with mild 
vesicular dermatitis of the right foot, however on 
separation, there was reportedly no disability.  

A VA examination report dated in November 1948 shows that the 
veteran's skin was found to be normal.  

Evidence submitted since the 1949 decision is as follows:

Private medical records dated from March 1972 to June 1989 
show treatment for a disability not currently on appeal.  

VA outpatient treatment records dated from January to 
February 1996 show treatment for disabilities not currently 
on appeal.  

VA examination reports dated in May 1996 contain no findings 
referable to an abnormality of the skin.  

Color photographs of the veteran's feet were submitted.  

Pertinent Law and Regulations

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).

The veteran has petitioned to reopen a previously denied 
claim of service connection.  If new and material evidence is 
presented or secured with respect to a claim that has been 
denied, the claim will be reopened, and the claim decided 
upon the merits. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The Court has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, the VA must reopen the claim.  Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Evidence is new when not merely cumulative of other evidence 
in the record, and material when relevant and probative of 
the issue at hand.

A three-step analysis is conducted under 38 U.S.C. § 5108.  
Elkins v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material. For purposes of determining whether new and 
material evidence has been submitted, "the credibility of the 
[new] evidence" is presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits. The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)?  (2) Is it "probative" of 
the issues at hand?  Evans v. Brown, 9 Vet. App. 273 (1996).  
A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).

Second, if the claim is reopened, the VA must immediately 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).

Third, if the claim is well grounded, the claim may be 
evaluated upon its merits provided the duty to assist 
contained in 38 U.S.C.A. § 5107(b) has been met.  Elkins v. 
West, 12 Vet. App. 209.  


Analysis

The original decision of the RO denying the veteran service 
connection was based upon a showing that the veteran did not 
have a current skin disorder.

The evidence submitted since the January 1949 disallowance 
includes private and VA medical evidence, showing treatment 
for disabilities not currently at issue.  The clinical 
evidence is arguably new since it was not previously of 
record and could be seen as not cumulative.  However, the 
subsequently received evidence contains no findings referable 
to a skin condition.  As such it is not probative of the 
issue at hand, and therefore not material.  It does not bear 
directly or substantially on the question at issue.  That is, 
it is silent as to the presence of a skin disorder.  It might 
be argued that the color photographs of the veteran's feet 
are probative.  However, the photographs are unaccompanied by 
any medical commentary.  The veteran is not competent to say 
that the photographs disclose a skin disease, and the Board 
is not permitted to supply its own medical interpretation of 
the photographs.  Colvin.  The photographs standing alone, or 
considered in conjunction with the other evidence of record 
do not provide competent (medical) evidence of a skin 
disorder.  As such, they are not probative.  The veteran's 
continuing contentions that he has a skin disorder related to 
service is not new, since that contention was previously 
considered, and because he is not competent to offer evidence 
as to medical diagnosis or causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

Since the evidence received subsequent to the 1949 decision 
does not bear directly or substantially on the specified 
matter, it is not so significant that it must be considered 
to fairly decide the merits of the claim.  The Board must 
conclude that new and material evidence has not been 
submitted to reopen the claim.  38 C.F.R. § 3.156(a).


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for PTSD is denied.  

New and material evidence having not been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for a skin disorder is not reopened.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

